UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2247



CYNTHIA P. HUMPHRIES, M.D.,

                                              Plaintiff - Appellant,

          versus


ANTHONY J. PRINCIPI, SECRETARY OF VETERANS
AFFAIRS,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-03-426)


Submitted: March 23, 2006                     Decided: March 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia P. Humphries, Appellant Pro Se. Frank DeArmon Whitney,
United States Attorney, Sharon Coull Wilson, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cynthia P. Humphries, appeals the district court’s order

granting summary judgment to Defendant and denying relief on her

civil action alleging claims of employment discrimination under

Title VII.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See Humphries v. Principi, No. CA-03-426 (E.D.N.C.

Aug. 23, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -